Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-4-2002

Wallace v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-3194




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Wallace v. Comm Social Security" (2002). 2002 Decisions. Paper 148.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/148


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No.    01-3194


                         KATHLEEN WALLACE,


Appellant

                                  v.

                  KENNETH S. APFEL, Commissioner
                        of Social Security



            Appeal from the United States District Court
              for the Western District of Pennsylvania
                (D.C. Civil Action No. 00-cv-00199)
             District Judge: Honorable D. Brooks Smith


            Submitted Under Third Circuit LAR 34.1(a)
                         February 5, 2002

            Before: SLOVITER, and AMBRO, Circuit Judges
                      POLLAK*, District Judge

                                 (Memorandum Opinion filed: February 26,
2002)                        )


                         MEMORANDUM OPINION


     *Honorable Louis H. Pollak, United States District Judge for the
Eastern District
of Pennsylvania, sitting by designation.

AMBRO, Circuit Judge:

                                  I.

     Kathleen Wallace applied for supplemental security income ("SSI")
benefits on
February 19, 1998, alleging both muscular and neural disability. The
Commissioner of
Social Security denied her application and her request for
reconsideration. In response to
Wallace's request, an Administrative Law Judge ("ALJ") held a hearing on
her denial and
likewise found her to be ineligible for SSI benefits. The Appeals Council
denied
Wallace's request for review, making the ALJ's determination the final
decision of the
Commissioner. Wallace instituted a civil action under 42 U.S.C.     405(g)
to obtain
review of this decision in the District Court. The Court denied her
motion for summary
judgment, and granted the Commissioner's cross-motion for summary
judgment, because
it found substantial evidence for the ALJ's denial of her application.
     Social Security regulations prescribe a five-step process in
evaluating a claim for
SSI benefits. 20 C.F.R.     416.920 (2002). The ALJ first found that
Wallace had not
worked since the time of her application for benefits. He further found
that she suffered
from the severe impairments of depression, anxiety, asthma, degenerative
disc disease,
and hip and shoulder problems. Despite these impairments, however, she
retained the
ability to perform "medium" work     i.e., work involving occasionally
lifting fifty-pound
weights, or frequently lifting objects weighing twenty-five pounds or
more. In addition,
the work must be simple, routine, low-stress, and not involve exposure to
unprotected
heights, moving machinery, dust, fumes, odors, or gases. Next the ALJ
concluded that
none of Wallace's impairments met the criteria outlined in Appendix 1 to
20 C.F.R.
416.920, or were equivalent in severity to the listed impairments.
     Finally, the ALJ found that Wallace's impairments did not prevent her
from
performing her former job, and therefore concluded that she was not
disabled. Wallace's
former job was that of a plastic inserts assembler. It involved gluing,
assembling, and
clamping plastic inserts. Based on the vocational expert's testimony, the
ALJ concluded
that Wallace's former job involved "light exertion" and therefore that she
could continue
to perform it.
                                II.
     We must uphold the ALJ's decision if it was supported by "substantial
evidence."
42 U.S.C.    405(g) ("The findings of the Commissioner of Social Security
as to any fact,
if supported by substantial evidence, shall be conclusive."). Substantial
evidence is
"more than a mere scintilla." Richardson v. Perales, 402 U.S. 389, 401
(1971) (citation
omitted). It is not "a large or significant amount of evidence, but
rather 'such relevant
evidence as a reasonable mind might accept as adequate to support a
conclusion.'" Pierce
v. Underwood, 487 U.S. 552, 565 (1988) (citation omitted). We must
consider the record
as a whole, and "decide whether on this record it would have been possible
for a
reasonable jury to reach the [ALJ's] conclusion." Allentown Mack Sales
and Serv. v.
NLRB, 522 U.S. 359, 366 (1998).
     The ALJ's decision to deny Wallace's claim was one a reasonable jury
might
make. He noted that
           the record shows normal range of cervical spine motion; normal
hip range
     of motion; no localized weakness or muscular atrophy; full muscle
strength;
     normal joint range of motion; no joint swelling or deformity;
symmetrical
     and normal DTR's; normal and symmetrical pin prick and touch
sensations;
     a normal gait; a left hip X-ray showing minimal degenerative
arthritic
     changes; clear lungs . . . ; appropriate emotional expression; no
delusions;
     adequate social functioning; and abilities to carry out basic
instructions,
     perform self-paced tasks, complete tasks, sustain a routine, and make
     decisions.

Substantial evidence supported the ALJ's determination.
     We begin with the evidence of physical disability. Because
individuals receive
SSI benefits prospectively, it is Wallace's condition on and following
February 19, 1998
that concerns us, although prior medical records may shed light on her
condition. Dr.
Tammy Meyers, Wallace's primary care physician, saw her in March of 1998,
and found
her to be temporarily, but not permanently, disabled. In April of 1998
Wallace had full
range of motion, although she was "mildly tender." In the same month
Michael Spino,
O.D., found that she had below-average dim light vision, but no eye
pathologies. In May
Dr. Mark R. Klingensmith found that Wallace's tinnitus did not threaten
her hearing. In
August of 1998, Dr. Adnan K. Nassur found that Wallace had normal range of
motion in
her cervical spine, no localized weakness or muscular atrophy, normal
muscle strength,
normal hand grip, normal ranges of motion in her joints, no joint swelling
or deformity,
normal and symmetrical deep tendon reflexes, normal gait, normal pinprick
and touch
sensations, and mild lower-back tenderness. This evidence supports the
ALJ's
determination that Wallace was capable of performing her former job, one
that the
vocational expert testified was a "light work activity."
     Wallace asserts that the ALJ's finding that she is not
psychiatrically disabled is not
supported by substantial evidence, and that she suffers from battered
women's syndrome.
Appellant Br. at 18-27. However, the record does not contain such a
diagnosis from any
health care providers. Therefore, substantial evidence supported the
ALJ's conclusion
that Wallace did not have battered women's syndrome.
     Likewise, there is substantial evidence to support the ALJ's finding
that Wallace's
mental impairment did not prevent her from performing her former job. The
record
shows that she experienced a short period of severe depression around the
time of her
separation from her husband in 1998. She was hospitalized in July of 1998
for
depression, and at that time received a Global Assessment of Functioning
("GAF") rating
of 35. Her depression was relatively short-lived, however, and by
September 15, 1998,
her GAF had improved to 55. In late July of 1998, Wallace saw Dr. James
E. Williams,
who found her appearance, behavior, and psychomotoric activity to be
"appropriate." He
observed that she "readily answered questions, is goal-directed, relevant
and logical." Id.
He did not find her to be suicidal or homicidal. He concluded that she
"should be able to
pay bills, maintain a residence, but with physical limitations, and should
be able to
provide for her own personal grooming and hygiene." In addition, he
determined that she
"should be able to carry out basic instructions, perform self-paced
activities, and complete
tasks. She should be able to sustain a routine and make decisions." He
also assessed that
she would be able to respond to schedules and deadlines, and attend work
regularly. Id.
                              III.
     Because we find there to be substantial evidence supporting the ALJ's
denial of
SSI benefits to Wallace, we affirm the District Court's opinion.
TO THE CLERK:

     Please file the foregoing Memorandum Opinion.



                             By the Court,



                                 /s/ Thomas L. Ambro
                                  Circuit Judge